DETAILED ACTION
Claims 1 – 20 are pending in the present application. Of these, Claims 8–11, 14–15, and 19 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An attempt was made to reach Applicant by telephone for the purpose of explaining how the first and second devices are biased to high voltage, in addition to acknowledging the additional non-elected claim 11. However, Applicant could not be reached by phone. It is suggested to Applicant to institute a power of attorney on record, and/or to provide authorization for communication via the Internet/email.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of species A(2), B(2), C(1), and D(3) in the reply filed on April 9th, 2021 is acknowledged.
The Office also thanks Applicant for electing species A(2) (pertaining to a cylindrical chamber shape), B(2) (pertaining to two superconducting coils), C(1) (pertaining to superconducting devices formed on opposite surfaces of a cuboid), and D(3)  (pertaining to an elongated toroid shape of the superconducting coils).
The Office additionally notes that claim 11, uncited by Applicant, is directed to a non-
Claims 8–11, 14–15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the non-elected species.
	
Specification
The specification is objected to under 35 U.S.C. §112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure.
The Specification cites biasing multiple superconducting magnetic coils (para. 7), however this is not shown in the figures so it is not possible to ascertain how the biasing may take place. For example,  from para. 35, the terminal ends of the superconducting electromagnetic line used for forming the superconducting electromagnetic coils 108 may be passed through a passage provided in the structure 106b between the first end 107a and the second end 107b to allow electrical connection of the terminal ends to a current source 109. However, this would provide current to the coils that creates the magnetic field for confinement, rather than providing the DC voltage bias that would accelerate and provide thermal energy to ions for nuclear fusion. 
In addition, for the magnetic confinement needed for fusion, low voltages of only a few volts are usually applied due to the low resistance of the superconducting coil contacts, which is sufficient to produce extremely high currents. However, a DC voltage of 60kV is stated to be applied to the superconducting magnets which is expected to destroy or melt the contacts to these magnets. If instead Applicant intends to apply the DC voltage somewhere on the housing of the magnets, this has not been described either in the Specification or the drawings.
Magnetic cusps are a common technology used for plasma confinement, known for leaking problems through and around the magnetic coils (see for example Ferreira para. 11, Park para. 8, McGuire para. 48-50). Applicant has depicted a two-dimensional magnetic field cusp in Fig. 1C, 
No evidence has been provided for how the apparatus may be able to withstand the high temperatures required for fusion (at least 108 degrees Celsius). No evidence has been provided on how magnetic quenching effects will be overcome as currents are increased to the values expected for confining particles at the high speeds needed for fusion1.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The Specification cites biasing multiple superconducting magnetic coils (para. 7-8), for the purposed of accelerating ions, however it is not shown in the figures how the coils are biased. This is a critical piece of information for the functioning of the invention, since the application of voltage bias in different positions around the coils can greatly affect the ability to acceleration of ions. It is not understood if a negative potential well is intended to be created, as described in Bussard para. 104 and Figs. 7A/7B, or if the intention is to inject the ions using particle injectors in the vicinity of the magnetic coils, as described in Bussard Figs. 10A/10B and para. 114, or if some other placement is intended. The drawings must show every feature of the invention specified in the claims.  Therefore, the structure for biasing the first device and the second device to a high voltage in claims 2, 16, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Claim Interpretation
Claims 1 and 17 recite, “whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma.” This is a statement of intended use. Any components which could perform those functions even if not explicitly stated as performing those functions can be used to reject that limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144.07.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

Claims 2, 16, and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, while being enabling for the chamber, magnetic coils, and general confinement mechanism, does not reasonably provide enablement for heating the plasma via high voltage bias.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Please refer to the Specification objections above. In addition, all prior arts have an explicit method of heating the plasma. For example, the state of the prior art as exemplified by McGuire applies heat injectors, and Rostoker uses high voltage bias plasma injectors. Farnsworth uses an inner grid and Bussard injects the plasma. However, Applicant instead refers to the magnetic coils as accomplishing this limitation. No examples have been provided for this, so it is not possible for one of ordinary skill to determine how to accomplish this in view of the prior arts.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 16, and 18
Claims 2, 16, and 18 recite biasing a first device or a second device to a high voltage. However, as described above under the specification objections, it is not understood how the magnetic coil devices will be biased to a high voltage. Therefore the claims are indefinite.
Claims 2, 16, and 18 recite biasing a first device or a second device to a high voltage. However, it is not possible to ascertain the metes and bounds of the claim because “high” is a relative term. It is suggested to provide a range of voltage instead of the term “high”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–6, 17–18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robert Bussard et al, US 20080187086 A1 (hereinafter “Bussard”).
Regarding claim 1, Bussard discloses an apparatus comprising: 
a chamber (Park, Figs. 2-4; Bussard Fig. 10B); 
a first device disposed in an interior portion of the chamber, the first device comprising superconducting electromagnetic coils configured to generate a first magnetic field when current is passed through the superconducting electromagnetic coils (Bussard Figs. 9A,9B,10A,10B; para. 114,123: the first device is one of the magnetic coils 101 together with an emitter/repeller plate 102. From para. 110, “The conductors or coils 60 may also be implemented using superconductor wires. Significantly, the cross sectional shape of the housing 50 is seen to be conformal to the B field surrounding the coil”); and 

    PNG
    media_image1.png
    567
    466
    media_image1.png
    Greyscale

a second device disposed in the interior portion of the chamber, the second device comprising superconducting electromagnetic coils configured to generate a second magnetic field when current is passed through superconducting electromagnetic coils, the first magnetic field and the second magnetic field forming a magnetic confinement region (Bussard Fig. 10B; para. 123: the second device is another one of the magnetic coils 101 together with another emitter/repeller plate 102), 
whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma (Bussard Figs. 1A,1B para. 5,11,14: magnetic cusps provide a confinement region for a plasma).

Regarding claim 2, Bussard discloses the apparatus of claim 1, wherein at least one of the first device and the second device is biased to a high voltage, wherein the high voltage bias provides heating of the plasma and attracts the ions (para. 114: both devices include ion injectors 900 that include emitter/repeller plates 102 that are biased to high voltages).

Regarding claim 3, Bussard discloses the apparatus of claim 2, wherein the first magnetic field and the second magnetic field are configured to shield the first device and the second device respectively, and direct the ions to the magnetic confinement region (Bussard Figs. 1A/1B: the first and second magnetic field help to create a magnetic cusp that effectively shields first and second devices by confining charged particles toward the center of the cusp as shown. Although cited as prior art, Figs. 1A,1B still represent the basic confinement mechanism in Figs. 9 and 10).

Regarding claim 4, Bussard discloses the apparatus of claim 1, further comprising two or more supporting structures (Bussard Figs. 10A/10B; para. 109: insulated supports 104), wherein the two or more supporting structures are configured to provide physical support and electrical insulation from the chamber to the first device and the second device (para. 109).

Regarding claim 5, Bussard discloses the apparatus of claim 4, wherein at least one supporting structure of the two or more supporting structures comprises a hollow interior configured to provide a passage for the superconducting electromagnetic coils and liquid cryogen (Bussard para. 110: “For large machines, the conductor (coil) 60 may contain a central channel for water cooling”- a central hollow channel may be provided in the supporting structures 104 for water cooling and conductors. From para 223, liquid nitrogen cryogen is used in the case of superconducting magnets).

Regarding claim 6, Bussard discloses the apparatus of claim 5, wherein the at least one supporting structure comprises a first end and a second end, with the first end being physically coupled to the first device or the second device and the second end being physically coupled to an interior wall of the chamber (Bussard Figs. 10A/10B; para. 109: supporting structures 104 are shown to extend from an interior chamber wall to a magnetic device 101), wherein terminal ends of a superconducting electromagnetic line for forming the superconducting electromagnetic coils are passed through the passage from the first end to the second end and electrically connected to a current source (Fig. 10A; para. 115-116: magnet power supply 116 provides power and current to the coils. As described above at a para. 110, a central channel allows copper coil passage).
Regarding claim 17, please refer to the rejection of claim 1 that comprises those limitations.
Regarding claim 18, please refer to the rejection of claim 2 that comprises the additional limitations.
Regarding claim 20, please refer to the rejection of claim 6 that comprises the additional limitations.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas McGuire, US 20180068748 A1 (hereinafter “McGuire”).

    PNG
    media_image2.png
    458
    622
    media_image2.png
    Greyscale

Regarding claim 13, McGuire discloses an apparatus comprising: a chamber (McGuire Fig. 3B enclosure 120; para. 22); a first device coaxial with the chamber and disposed in an interior portion of the chamber (internal coil 140A), the first device comprising superconducting electromagnetic coils configured to carry current for generating a first magnetic field (para. 30); and a second device coaxial with the chamber and disposed in the interior portion of the chamber, the second device comprising superconducting electromagnetic coils configured to carry current for generating a second magnetic field 140B, the first magnetic field and the second magnetic field forming a magnetic confinement region (para. 22-23: the coils form a cusp confinement region), whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma (para. 23-24: plasma 310 is confined).

Regarding claim 17, McGuire discloses a nuclear fusion reactor comprising: a chamber; two or more devices comprising superconducting electromagnetic coils, wherein the two or more (please refer to the rejection of claim 13 that comprises the same limitations).

Regarding claim 20, McGuire discloses the nuclear fusion reactor of claim 17, further comprising: two or more supporting structures for the two or more devices (Fig. 7; para. 38: support 750- note Fig. 7 depicts one of the coils 140 of Fig. 3B), wherein at least one supporting structure comprises a first end and a second end, with the first end being physically coupled to a first device of the two or more devices and the second end being physically coupled to an interior wall of the chamber (a second end of the support sits outside the central core plasma well, the other first end is connected to the first or second magnet devices), wherein terminal ends of a superconducting electromagnetic line for forming the superconducting electromagnetic coils are passed through a passage in the at least one supporting structure from the first end to the second end and electrically connected to a current source (Fig. 4; para. 41,46,52-53: currents are supplied to the coils).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bussard in view of Masonari Daibo, US 20140357495 A1 (hereinafter “Daibo”).		
Regarding claim 7, Bussard discloses the apparatus of claim 1, however Bussard fails to disclose the internal composition of the superconducting coils.

    PNG
    media_image3.png
    107
    295
    media_image3.png
    Greyscale

Daibo teaches a superconducting wire, 
wherein the superconducting electromagnetic coils comprise a metal encasing (Fig. 4 para. 6: sheath 102 made of metal Ag; or Fig. 3 para. 56-58 first and second stabilization layers 8 and 9 are comprised of Ag or some other metal) with an internal track and superconducting material disposed in the internal track (Fig. 4 para. 6: superconducting Bi material is disposed in an internal track using a powder in tube method or the like; or Fig. 3; para. 53: ceramic oxide superconducting material 3 is disposed within).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the superconducting wire of Daibo for the magnetic coil .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bussard.
Regarding claim 12, Bussard discloses the apparatus of claim 1, wherein the chamber is cylindrical (Bussard para. 17: Bussard cites prior art Limpaecher, US Patent 4,223,537, that teaches confining neutral plasmas within a cylindrically symmetric volume), with the first device and the second device being elongated toroid shaped and formed on opposite faces of a cuboid (Bussard Fig. 11: devices are elongated toroid shaped and formed on opposite surfaces of a cuboid).
It would have been obvious to one of ordinary skill to modify the shape of the chamber of Bussard from polyhedral to cylindrical, and to modify the shape of the magnetic coils from circular to toroid shaped, as described in other embodiments of Bussard. See MPEP 2144.04 §IV.B on changes in shape. Bussard presents a general polyhedral shape, but also makes reference to possible spherical and cylindrical shapes for the chamber. In addition, Bussard uses circular coils but also cites use of toroidal coils at para. 8. Therefore it would have been a matter of normal design consideration which shape to choose.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norman Rostoker, US 20170025189 A1 (hereinafter “Rostoker”) in view of McGuire.

Regarding claim 13, Rostoker discloses an apparatus comprising: a chamber (Rostoker Fig. 25: chamber 310); a first device coaxial with the chamber and disposed in an interior portion of the chamber (coils 330); and a second device coaxial with the chamber and disposed in the interior portion of the chamber, the second device comprising superconducting electromagnetic coils configured to carry current for generating a second magnetic field 335, the first magnetic field and the second magnetic field forming a magnetic confinement region (a field-reversed configuration- FRC- confines plasma), whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma (Fig. 8; para. 16,38,73).
However, Rostoker fails to disclose the electromagnetic coils are superconducting.
McGuire also teaches an apparatus comprising a coaxial chamber for plasma confinement, the first device comprising superconducting electromagnetic coils configured to carry current for generating a first magnetic field (McGuire para. 30: the magnetic coils may be superconducting).
It would have been obvious to one of ordinary skill to apply the known technique of superconducting coils taught by McGuire to the magnetic coils of Rostoker. According to McGuire para. 30, “any appropriate magnetic coils” may be used for the internal coils, and they may be superconducting in some embodiments. Therefore it is a matter of design choice whether they be superconducting.

Regarding claim 16, Rostoker modified by McGuire discloses the apparatus of claim 13, wherein the first device and the second device are biased to a high voltage to attract the ions, with the first magnetic field and the second magnetic field shielding the first device and the second (Rostoker Fig. 25; para. 138,174: plasma guns inject the plasma beam in the vicinity of the first and second devices at high voltages of 5 and 7.5kV).
 
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Park, Ferreira, Lopez, and Rogers, could all have been used individually to reject claim 1.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example, Merrill, B. J. (2015). Modeling an unmitigated thermal quench event in a large field magnet in a DEMO reactor. Fusion Engineering and Design, 98, 2196-2200.